Citation Nr: 1440004	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to a rating in excess of 20 percent for service-connected residuals, fracture, left clavicle with open reduction and internal fixation, and entitlement to service connection for a lumbar spine disorder.  The Veteran perfected an appeal of both issues.  In a December 2011 decision, the Board denied entitlement to an increased rating for a left shoulder disorder and remanded the issue of service connection for a lumbar spine disorder for further development.  The issue of entitlement to service connection for a lumbar spine disorder has now returned to the Board for final disposition.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded the claim to afford the Veteran a VA compensation and pension examination to evaluate the current nature and etiology of his lumbar spine disorder.  The examiner was asked to express an opinion as to whether it was at least as likely as not (50 percent or greater likelihood) that any current lumbar spine disorder found to be present either 1) was incurred in or otherwise the result of the Veteran's active military service, 2) was due to or caused by the Veteran's service-connected right hip disorder, or 3) was aggravated (worsened) by the Veteran's service-connected right hip disorder.

The requested examination was performed in April 2012.  After reviewing the results of the examination, the claims file, and the Veteran's contentions, the examiner opined that the Veteran's current lumbar spine disorder was less likely as not due to or caused by the Veteran's active service or service-connected right hip disorder.  However, no opinion was given regarding aggravation of the given back disorder by the service-connected right hip disorder.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to obtain a VA medical opinion regarding aggravation of the Veteran's back disorder by his service-connected right hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who performed the April 2012 VA examination.  After reviewing the claims file and his prior examination report, the examiner should opine whether it is at least as likely as not that the Veteran's back disorder is aggravated (worsened) by the service-connected right hip disorder.  By aggravation the Board means an increase in the severity of the underlying disability beyond its natural progression.  If it is determined that the lumbar spine disorder was aggravated by the service-connected right hip disorder, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.

If the treatment provider who performed the April 2012 VA examination is unavailable, forward the claims file to an appropriate VA examiner for a file review to obtain the requested opinion.  Examination of the Veteran is necessary only if the examiner is unable to provide the requested opinion without a personal examination.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL S. LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



